Citation Nr: 1631607	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  14-17 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from April 1957 to April 1959.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran appeared at a Videoconference hearing in June 2016.  A transcript is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's service treatment records were stored in an area of the National Personnel Records Center (NPRC) heavily damaged by a 1973 fire at that facility.  Accordingly, the Board has a heightened duty to assist the Veteran in the development of his claim and to carefully consider the so-called "benefit of the doubt" rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

The Veteran has submitted a private medical record, dated in June 2016, which purports to link current stenosis to active military service.  No rationale was provided for this opinion; however, it was described that pain was present for many years.  Based on this submission, as well as the Veteran's allegations regarding a lift injury in service, the duty to provide a VA examination is triggered.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a comprehensive VA orthopedic examination to determine the nature and etiology of any current low back disability (to include lumbar stenosis, degenerative disc disease, and degenerative joint disease).  The following is asked:  

*Did any part of the Veteran's low back disability picture have causal origins with a lift injury in active service?

*The Veteran's accounts of carrying a large crate of computer programming punch cards, and experiencing pain while lifting a crate weighing is to be considered as credible for purposes of the examination.  

*The Veteran's spouse's account of the Veteran having a back, with progressive pain symptoms, from the 1970s to the present, is to be considered as credible.  

*The 2016 private medical opinion, which is positive to the claim, is to be specifically addressed.  

*Private medical records, which document stenosis, disc disease, and arthritis, with multiple surgeries since 2007, are to be addressed.  

*In answering the question as to etiology, the examiner should conduct any tests deemed necessary (to include radiographic studies).  

*It is noted that, potentially, there are other factors besides the in-service lift injury which may have contributed to some part of the overall low back disability picture (aging, genetic predisposition, etc.).  Nonetheless, IF ANY portion of such disability picture is at least as likely as not related to service, it should be specifically noted in the examination report.  

THE EXAMINER IS TO PROVIDE AN EXPLANATION FOR ANY CONCLUSION REACHED IN THE NARRATIVE PORTION OF THE EXAMINATION REPORT.  THE EXAMINER IS TO NOTE THAT THE VETERAN'S SERVICE TREATMENT RECORDS WERE DESTROYED BY FIRE, AND THUS, A RATIONALE WHICH RESTS SOLELY ON THE LACK OF DOCUMENTATION IN SERVICE WILL NOT BE ACCEPTED AS ADEQUATELY ADDRESSING THE BOARD'S QUESTIONS.  

2.  Following the completion of the above-directed development, re-adjudicate the claim.  Should the claim remain denied, issue an appropriate supplemental statement of the case and forward the claim to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

